DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It recites “a received configured to receive the request using an internet-protocol based network” (emphasis added). It is not clear what is meant by received configured to receive.
Claims 9-15 recite the limitation "the monitoring device" in line 4 and line 7 of independent claim 9.  Furthermore, claims 10, 11, 15 recite “the monitoring device”. There is insufficient antecedent basis for these limitations in the claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,172,165 (hereinafter referred to as Patent ‘165) in view of Okamoto (US Patent No. 6,633,231).
Claim 9, it recites functionalities of receiving a client request at a battery-powered monitor device to monitor a location, monitoring device with its sensor capturing infra-red movement at the location, and transmitting via transmitter of the monitoring device the captured infra-red movement in response to the received request to monitor the location.
Claim 1 of Patent ‘165 teaches receiving a second communication device (client request) at a monitor device (a first communication device) to monitor a location, monitoring device (a first communication device) with its sensor (camera) capturing movement (video) at the location, and transmitting via transmitter of the monitoring device the captured (video) movement in response to the received request to monitor the location (in response authenticating received request and then transmitting). Claim 9 of the present invention does not recite other detailed limitations of claim 1 of Patent ‘165.
Claim 1 of Patent ‘165 does not teach battery-powered monitor device with infra-red sensor to capture infra-red movement as recited in claim 9 of the present invention. 
However, in the similar field, Okamoto teaches a monitoring device (Fig. 14) with battery power (Fig. 12 item 49) to power monitoring device and infra-red sensor device (Figs. 14-15 item 54) to capture infra-red movement (col. 16 ll. 36-col. 18 ll. 4).
It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify claim 1 of Patent ‘165 to include a battery configured to provide power to the monitoring device, and a sensor device configured to capture infra-red movement at a location as taught by Okamoto so that “infrared rays radiated from a person in an infrared detection area under influence of the infrared detecting unit 54 are caught by the one infrared sensor 57A when she or he intrudes into the infrared detection area” (Okamoto, col. 17 ll. 22-26).
Claim 10, rejected against claim 1 of Patent ‘165. Okamoto teaches a camera configured to capture video data at the location, wherein the processor is further configured to transmit the video data in response to receiving the request to monitor the location (Figs. 13-14 item 51, Fig. 16 item 51’, col. 16 ll. 52-57, col. 18 ll. 5-47).
Claim 11, Okamoto teaches capturing, using a microphone of the monitoring device, audio data at the location, response to receiving the request to monitor the location, transmitting, via the transmitter and to the client device, the audio data (Fig. 31 items 131m, 135m, Abstract, claim 1).

Claims 2-4, 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 16 of U.S. Patent No. 10,389,979 (hereinafter referred to as Patent ‘979) in view of Okamoto (US Patent No. 6,633,231).
Claim 2, it recites functionalities similar to functionalities taught by claim 16 of Patent ‘979. For example, claim 2 of the present invention recites “monitoring device” similar to “audio/video device” taught by claim 16 of Patent ‘979; claim 2 of the present invention recites “a sensor device configured to capture infra-red movement at a location” similar to “a microphone and a camera adapted to capture video data of the location upon the determination that the request is for monitoring the location; a speaker” and “the audio/video device is configured to capture infrared movement occurring at the location” taught by claim 16 of Patent ‘979; claim 2 of the present invention recites “a processor configured to: receive, from a client device, a request to monitor the location” similar to “a receiver adapted to receive from an electronic device a request to access the monitoring device via an Internet-Protocol (IP) based network, wherein the monitoring device is located remotely from the electronic device; a processor adapted to determine whether the received request is for monitoring a location via the monitoring device or for engaging in a two-way communication session, wherein the monitoring device is present at the location to be monitored” taught by claim 16 of Patent ‘979; and claim 2 of the present invention recites “responsive to receiving the request, automatically transmit, via the transmitter and to the client device, at least the captured infra-red movement” similar to “one or more telemetry sensor devices adapted to capture sensing data upon the determination that the request is for monitoring the location; and a transmitter adapted to in accordance with a determination that the received request is for monitoring the location, automatically transmit the video data captured by the camera via a one way communication and transmit the sensing data captured by the one or more telemetry sensor devices to the electronic device” taught by claim 16 o Patent ‘979. Claim 16 recites broader limitations than claim 16 of Patent ‘979.
Claim 16 of Patent ‘979 does not teach a battery configured to provide power to the monitoring device and does not explicitly teach sensor device capturing infra-red movement.
However, in the similar field, Okamoto teaches a monitoring device (Fig. 14) with battery power (Fig. 12 item 49) to power monitoring device and infra-red sensor device (Figs. 14-15 item 54) to capture infra-red movement (col. 16 ll. 36-col. 18 ll. 4).
It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify claim 16 of Patent ‘979 to include a battery configured to provide power to the monitoring device, and a sensor device configured to capture infra-red movement at a location as taught by Okamoto so that “infrared rays radiated from a person in an infrared detection area under influence of the infrared detecting unit 54 are caught by the one infrared sensor 57A when she or he intrudes into the infrared detection area” (Okamoto, col. 17 ll. 22-26).
Claim 3, rejected against claim 16 of Patent ‘979. Okamoto teaches a camera configured to capture video data at the location, wherein the processor is further configured to transmit the video data in response to receiving the request to monitor the location (Figs. 13-14 item 51, Fig. 16 item 51’, col. 16 ll. 52-57, col. 18 ll. 5-47).
Claim 4, rejected against claim 16 combined with claim 12 of Patent ‘979. Okamoto teaches a microphone configured to capture audio data at the location, wherein the processor is further configured to transmit the audio data in response to receiving the request to monitor the location (Fig. 31 items 131m, 135m, Abstract, claim 1). 
Claim 7, rejected against claim 16 of Patent ‘979.
Claim 8, rejected against claim 16 of Patent ‘979.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-6, 8-13, 15-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shieh (US Patent Application Publication No. 2006/0026649), and further in view of Okamoto (US Patent No. 6,633,231).
Regarding claim 2, Shieh teaches a monitoring device comprising:
a sensor device configured to capture movement at a location (Fig. 2 item 202);
a transmitter (Paragraphs 0014, 0018 transmitting and receiving audio, text, video); and
a processor (Fig. 2 item 206 OS) configured to:
receive, from a client device (Fig. 2 item 224), a request to monitor the location (Paragraphs 0018-0019); and
responsive to receiving the request, automatically transmit, via the transmitter and to the client device, at least the captured movement (Paragraphs 0018-0019 sending video and/or audio data in response to command) (Paragraphs 0005-0019 for complete details).
Shieh does not teach using infra-red sensor device to capture infra-red movement, and Shieh does not teach common knowledge of using battery to power the monitor device.
However, in the similar field, Okamoto teaches a monitoring device (Fig. 14) with battery power (Fig. 12 item 49) to power monitoring device and infra-red sensor device (Figs. 14-15 item 54) to capture infra-red movement (col. 16 ll. 36-col. 18 ll. 4).
It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify Shieh to include a battery configured to provide power to the monitoring device, and a sensor device configured to capture infra-red movement at a location as taught by Okamoto so that “infrared rays radiated from a person in an infrared detection area under influence of the infrared detecting unit 54 are caught by the one infrared sensor 57A when she or he intrudes into the infrared detection area” (Okamoto, col. 17 ll. 22-26).
Regarding claim 3, Shieh teaches a camera configured to capture video data at the location, wherein the processor is further configured to transmit the video data in response to receiving the request to monitor the location (Fig. 1 item 102, Fig. 2 items 204, 218, Paragraphs 0013, 0018-0019). Okamoto teaches a camera configured to capture video data at the location, wherein the processor is further configured to transmit the video data in response to receiving the request to monitor the location (Figs. 13-14 item 51, Fig. 16 item 51’, col. 16 ll. 52-57, col. 18 ll. 5-47). 
Regarding claim 4, Shieh teaches a microphone configured to capture audio data at the location, wherein the processor is further configured to transmit the audio data in response to receiving the request to monitor the location (Fig. 1 item 104, Fig. 2 item 218, Paragraphs 0018-0019). Okamoto teaches a microphone configured to capture audio data at the location, wherein the processor is further configured to transmit the audio data in response to receiving the request to monitor the location (Fig. 31 items 131m, 135m, Abstract, claim 1). 
Regarding claim 5, Shieh teaches to receive, from the client device, authentication information; and determine, based on the authentication information, whether the client device is authenticated, wherein the processor is configured to automatically transmit at least the captured infra- red movement to the client device in response to determining that the client device is authenticated (Paragraphs 0012, 0018-0019).
Regarding claim 6, Shieh teaches the client device is authenticated based on one or more of biometric information provided at the client device and a password provided at the client device (Paragraphs 0012, 0018-0019).
Regarding claim 8, Shieh teaches further a microphone; and a speaker (Fig. 1 item 104, Fig. 2item 204, Paragraphs 0015, 0019), wherein the request to monitor the location is a request to engage in a two-way communication session (command to commence video conferencing), and wherein the processor is further configured to: receive, from the client device, output audio data; output, via the speaker, the output audio data; receive, via the microphone, input audio data; and transmit, to the client device, the input audio data (Paragraphs 0012-0019 host device and monitoring module engaged in videoconferencing).
Regarding claim 9, Shieh teaches a method comprising:
receiving, at a monitor device (Fig. 2 item 201) and from a client device (Fig. 2 item 224), a request to monitor the location (Paragraphs 0018-0019); 
capturing, using a sensor device (Fig. 2 item 202) of the monitoring device, a movement at the location (Paragraph 0018); and
responsive to receiving the request to monitor the location, automatically transmitting, via a transmitter of the monitoring device and to the client device, at least the captured movement (Paragraphs 0018-0019 sending video and/or audio data in response to command) (Paragraphs 0005-0019 for complete details).
Shieh does not teach using a sensor device to capture infra-red movement, and Shieh does not teach common knowledge of using battery to power the monitor device.
However, in the similar field, Okamoto teaches a monitoring device (Fig. 14) with battery power (Fig. 12 item 49) to power monitoring device and a sensor device (Figs. 14-15 item 54) to capture infra-red movement (col. 16 ll. 36-col. 18 ll. 4).
It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify Shieh to include a battery configured to provide power to the monitoring device, and a sensor device to capture infra-red movement at a location as taught by Okamoto so that “infrared rays radiated from a person in an infrared detection area under influence of the infrared detecting unit 54 are caught by the one infrared sensor 57A when she or he intrudes into the infrared detection area” (Okamoto, col. 17 ll. 22-26).
Regarding claim 10, refer to rejections for claim 9 and claim 3.
Regarding claim 11, refer to rejections for claim 9 and claim 4.
Regarding claim 12, refer to rejections for claim 9 and claim 5.
Regarding claim 13, refer to rejections for claim 12 and claim 6.
Regarding claim 15, refer to rejections for claim 9 and claim 8.
Regarding claim 16, Shieh teaches a non-transitory computer-readable storage medium encoded with instructions that, when executed by one or more processors of a computing device, cause the one or more processors (Fig. 1 item 106, Fig. 2 item 206) to:
receive, from a client device (Fig. 2 item 224), a request to monitor the location (Paragraphs 0018-0019); 
capture, using a sensor device (Fig. 1 item 102, Fig. 2 item 202) of the monitoring device (Fig. 1 item 100, Fig. 2 item 201), a movement at the location (Paragraph 0018); and
responsive to receiving the request to monitor the location, automatically transmit, via a transmitter of the monitoring device and to the client device, at least the captured movement (Paragraphs 0018-0019 sending video and/or audio data in response to command) (Paragraphs 0005-0019 for complete details).
Shieh does not teach using a sensor device to capture infra-red movement, and Shieh does not teach common knowledge of using battery to power the computing device.
However, in the similar field, Okamoto teaches a monitoring device (Fig. 14) with battery power (Fig. 12 item 49) to power computing device and a sensor device (Figs. 14-15 item 54) to capture infra-red movement (col. 16 ll. 36-col. 18 ll. 4).
It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify Shieh to include a battery configured to provide power to the computing device, and a sensor device to capture infra-red movement at a location as taught by Okamoto so that “infrared rays radiated from a person in an infrared detection area under influence of the infrared detecting unit 54 are caught by the one infrared sensor 57A when she or he intrudes into the infrared detection area” (Okamoto, col. 17 ll. 22-26).
Regarding claim 17, refer to rejections for claim 16, claim 10 and claim 11.
Regarding claim 18, refer to rejections for claim 16 and claim 12.
Regarding claim 19, refer to rejections for claim 18 and claim 13.
Regarding claim 20, refer to rejections for claim 16 and claim 14.
Regarding claim 21, refer to rejections for claim 16 and claim 15.

Claims 7, 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shieh and Okamoto as applied to claims 2, 9 above, and further in view of Lim (US Patent Application Publication No. 2002/0113861).
Regarding claim 7, Shieh teaches using packet switched network (Paragraph 0019), but Shieh and Okamoto do not teach a received configured to receive the request using an internet-protocol based network.
However, in the similar field, Lim teaches a received configured to receive the request using an internet-protocol based network (Fig. 1 items 14, 16, Fig. 5, Paragraphs 0017-0021, 0037).
It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify Shieh and Okamoto to include a received configured to receive the request using an internet-protocol based network as taught by Lim in order to enable “a wireless protocol, which enables the access to the wire Internet through personal mobile equipments such as a mobile telephone and is now becoming an application protocol of the future IMT-2000 system” (Lim, Paragraph 0019) and also enable “standard protocol for real-time data transmission and real-time data transmission control” (Lim, Paragraph 0037).
Regarding claim 14, refer to rejections for claim 9 and claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620. The examiner can normally be reached M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653